department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil the honorable philip m crane u s house of representatives washington d c dear mr crane mr john m duncan assistant secretary_of_the_treasury for legislative affairs asked us to respond to your letter of date sent on behalf of the and the regarding general counsel memorandum gcm date this gcm states that the exclusive rights to distribute and sell baked goods in a specified territory do not constitute facilities under sec_3121 of the internal_revenue_code the code therefore the distributors of the baked goods are statutory employees under that section for federal_insurance_contributions_act fica purposes an employee includes any individual who under the common_law rules applicable in determining the employer- employee relationship has the status of an employee we refer to this individual as a common_law_employee sec_3121 of the code additionally for fica purposes an employee includes any individual who performs services for remuneration for any person as an agent or commission_driver engaged in distributing bakery products for his principal if the contract of services contemplates that substantially_all of the such services are to be performed personally by such individual however the individual is not considered an employee if the individual has a substantial investment in facilities used in_connection_with_the_performance_of_services other than facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed we refer to this individual as a statutory_employee sec_3121 of the code sec_31_3121_d_-1 defines the term facilities as including equipment and premises available for the work or enterprise as distinguished from education training and experience but does not include tools instruments equipment or clothing commonly or frequently provided by employees revrul_75_269 1975_2_cb_401 represents the irs’ position that bakery distributors were statutory employees of a company engaged in the business of baking and distributing its products to retailers the distributors operated their own vehicles and owned their own territories for one or more of the following reasons because they personally developed them because they purchased them from prior distributors because the company assigned territories to the distributors after they placed a security deposit with the company in every instance the company gave the distributors an exclusive right to distribute its baked goods in their particular territories the distributors did not have a substantial investment in facilities other than transportation used to perform these services we issued gcm to explain and analyze the conclusion reached in private_letter_ruling plr date which was inconsistent with revrul_75_269 see chief_counsel desk manual ccdm the gcm stated that the facts at issue in plr were similar to those in revrul_75_269 plr which was later withdrawn by plr date held that the distribution rights purchased by individuals in a particular case were a substantial investment in facilities although gcms are internal legal opinions prepared by a chief_counsel function used as an important research resource they do not represent the position of the irs see ccdm the legal opinion in the gcm is based on and consistent with the irs’ position provided in revrul_75_269 while we try to be sensitive to the problems that industries want addressed we cannot consider guidance in this area sec_530 of the revenue act of states no regulation or revenue_ruling shall be published on or after the date of the enactment of this act and before the effective date of any law hereafter enacted clarifying the employment status of individuals for purposes of the employment_tax by the department of treasury including the irs with respect to the employment status of any individual for purposes of employment_taxes i hope this information is helpful to you in responding to the and the if you need additional information please contact me at or kyle orsini id of my staff at cid cid cid sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of division counsel associate chief_counsel tax exempt and government entities
